DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 06/22/2022 have been entered and considered.   

Election/Restriction
Product Claims 1-6 are allowable. The restriction requirement between Group I of the product claims drawn to an enzymatic complex and Group III of the process claim drawn to a method of using the enzymatic complex, as set forth in the office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Group I and Group III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claim 13 directed to a method of using the enzymatic complex, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim 1.
It is noted that the restriction requirement between Group II of Claims 7-11 drawn to a recombinant microorganism and Groups I/III of Claims 1-6 and 13 described above is still maintained.   
In view of the above noted withdrawal of the restriction requirement between Groups I and III, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorneys Stephen Boughner and Jerome Kim on 8/4/2022.
The application has been amended as follows:  
Claims 7-11.  Cancelled.   
Claim 13.  A method of degrading red algal biomass comprising a step of applying an enzymatic complex to red algal biomass, wherein the following components (i) to (iv) are combined in the enzymatic complex: 
(i) chimeric beta-agarase formed by a fusion of beta-agarase and the dockerin module of endo-R-1,4-glucanase-B; 
(ii) chimeric kappa-carrageenase formed by a fusion of kappa-carrageenase and the dockerin module of endo-R-1,4-glucanase-B; 
(iii) chimeric anhydro-galactosidase formed by a fusion of anhydro-galactosidase and the dockerin module of endo-R-1,4-glucanase-B; and 
(iv) mini cellulose-binding protein A.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i)  the objection to Claim 1 is withdrawn due to the amendment to the claim filed on 6/22/2022;
(ii) the objection to the color drawings is withdrawn due to the black/white drawings submitted on 6/22/2022; and  
(iii) the rejections of claims 1, 5, and/or 6 under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Han et al., Kang-2 et al., Foong et al., and/or Han-3 et al. are withdrawn due to Applicant’s submission of the 1.130(a) Declaration of Attribution as well as the English translation of the priority document KR 10-2015-0184782. As Applicant pointed out in the 6/22/2022 response (page 6), the submission disqualifies the primary refence Kang as the prior art on the base of 102(b)(1)A exception.      
Therefore, the claimed enzyme complex in claims 1-6 is novel and unobvious over the art of record.  Moreover, the enzyme complex used in claim 13 is the same enzyme complex as that of claim 1.  As the product, per se, was found allowable, the method of use of the product is necessarily free of the art. Therefore, the claims 1-6 and 13 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 13 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653